UFS-NOIL: PAPERWORK
                                                                                         WREWASHAKIE
                                                                                        RENEWABLE ENERGY




                                                                        ile EOOILI”L”
                                                                 8 M AABBLLE
                                                                           s
                                                              ~77 VVEEGGET
                                      ~795 Miles




                                                               DD
                                                            SSEE
                                             B99                                              B99




                                                            U
                                                           “U“
                                                                                        ~775 Miles



                                               LP
                                              LAS PALMAS




          India
                      “USED VEGETABLE OIL”
                                                           NOIL
      Panama
                      “USED VEGETABLE OIL”
